Exhibit 12 M.D.C. HOLDINGS, INC. RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) Earnings $ 216,687 $ 158,372 $ 163,686 $ 187,953 $ 95,914 Fixed charges $ 55,450 $ 55,258 $ 68,287 $ 63,775 $ 45,200 Earnings to fixed charges $ 3.91 $ 2.87 $ 2.40 $ 2.95 $ 2.12 Earnings (Loss): Income before income taxes $ 151,781 $ 101,424 $ 100,475 $ 129,825 $ 61,115 Add: fixed charges 55,450 55,258 68,287 63,775 45,200 Less: capitalized interest ) Add: amortization of previously capitalized interest 62,137 54,751 60,508 54,261 31,106 Total earnings $ 216,687 $ 158,372 $ 163,686 $ 187,953 $ 95,914 Fixed Charges: Homebuilding and corporate interest expense (1) $ - $ - $ 685 $ 1,726 $ 808 Mortgage lending interest expense 714 342 200 282 607 Interest component of rent expense 2,055 1,855 1,818 1,859 2,278 Capitalized interest 52,681 53,061 65,584 59,908 41,507 Total fixed charges $ 55,450 $ 55,258 $ 68,287 $ 63,775 $ 45,200 (1) Includes the amortization and expensing of debt expenses that were not capitalized during period In computing the ratio of earnings to fixed charges, fixed charges consist of homebuilding and corporate interest expense which includes the amortization and expensing of debt expenses that were not capitalized during period, mortgage lending interest expense, interest component of rent expense, and capitalized interest. Earnings are computed by adding fixed charges (except capitalized interest) and amortization of previously capitalized interest during the period to (loss) earnings before income taxes.
